Exhibit 10.1
 
[ex10i.jpg]


April 30, 2013
 
Mr. Zhiguo Wang
Yew Bio Pharm Group Inc.
Building 5, B area, No. 18
Hengshan Road, Xiangfang District
Harbin, Heilongjiang Province, P.R.C.
 
Dear Mr. Wang,
 
Thank you for the opportunity to be of service to you. This letter outlines the
terms of our engagement, as we understand them. The term of the employment
hereunder shall commence upon signing of this letter. Please indicate your
agreement by signing in the space provided at the end of this letter and
returning the original to us.
 
SCOPE OF ENGAGEMENT:
 
We are being engaged to:



 
●
 
Act as chief financial officer/controller to the company.
   
  
●
 
Assist the Company and its management in dealing with auditing process and with
the auditing firm including visiting the Company’s location during the audit
process and helping the Company prepare and finalize the audit in a timely and
efficient manner.
  
●
 
Assemble the Company’s annual and quarterly financial statements, which include
a balance sheet, statement of income, statement of changes in stockholders’
equity, and a statement of cash flows and footnotes for specific periods in
order to conform to generally accepting accounting principles accepting in the
United States of America. Additionally, we will assist management in the
preparation of financial statements and work papers related to annual financial
audits and quarterly SEC filings. SEC filings shall include quarterly 10-Q
reports, financial portions of the 10-K report, management’s discussion and
analysis, 8-K filings, and financial portion of registration statements.
 
●
 
Assist management in any communications with the United States Securities and
Exchange Commission.
 
  
●
 
Summarize such adjusting entries as management deems necessary to reflect
non-monetary transactions (e.g., depreciation, capitalization of costs, loan
amortization, intercompany transactions, etc.)
  
●
 
We will assist the Company in preparing other public filings required by the
Company including registration statements on Form S-1.

 
Additionally, as Chief Financial Officer of the Company, we will provide the
following services:
 

 
●
 
Assist you in communications with the Company’s Board of Directors including
participation at board meetings, and any other board issues.
  
●
 
We will assume substantial risk including criminal liability associated with
becoming the Chief Financial Officer and Principal Accounting Officer of a
public entity.
  
●
 
We will assist the Company in dealing with potential investors. We will be
available to answer questions, provide analysis and appearance at any investor
meetings.
  
●
 
We will continually train Company staff and will provide greater oversight and
we will advice management about all financial issues related to being a public
entity.
  
●
 
Assist the Company in any due diligence requirements from any potential funding
source including preparation of budgets, projections, and financial analysis.
  
●
 
We will assist the Company in managing the process of becoming compliant with
the Sarbanes-Oxley Act of 2002.

 
 
 

--------------------------------------------------------------------------------

 
 
ENGAGEMENT TERM


The engagement duration is for one year for period from May 1, 2013 to April 30,
2014. The parties acknowledge that they have previously extended the terms of
the engagement agreement dated August 24, 2011 to cover the period September 1,
2012 through April 30, 2013, on the same financial terms as provided therein.
 
FINANCIAL TERMS
 
The annual fee is calculated at $8,000 per month payable every month. The
engagement duration is for one year for period from May 1, 2013 to April 30,
2014. This engagement may be terminated upon thirty (30) days advance written
notice by either party. Invoices will be sent monthly and are payable upon
presentation. Lack of payment may result in our immediate termination of
services until your account is fully paid. Out of pocket fees will be reimbursed
separately and will consist of travel expenses. Upon presentation of appropriate
documentation, we will be reimbursed for all reasonable and necessary
transportation and lodging expenses incurred in connection with the performance
of our duties hereunder, all in accordance with the Company’s expense
reimbursement policy applicable to senior executives from time to time in effect
(to be preapproved by the company).
 
Our Standard Engagement Terms are attached and incorporated herein by reference.
Please review these terms carefully.
 
We appreciate your trust and confidence in our professional services. If we can
answer any questions regarding this engagement or our fees, or explain any of
our other services, please do not hesitate to contact us. If the foregoing is
consistent with your intentions and understanding, please sign this letter in
the space provided and return it to us.
 
Regards,
 
/s/ Adam Wasserman
Adam Wasserman
Chief Executive Officer
CFO Oncall Asia, Inc.
 
I understand and agree with the provisions outlined above.
 

                      YEW BIO-PHARM GROUP, INC.     Signature
/s/ ZhiguoWang
 
Date: April 30, 2013
Print Name: Zhiguo Wang    

               


 
2

--------------------------------------------------------------------------------

 


STANDARD ENGAGEMENT TERMS
 
The following terms govern the engagement between the addressee of the
accompanying engagement letter (You) and CFO Oncall Asia, Inc. (CFO).
 
CONFIDENTIALITY
 
CFO treats all Client relationships as confidential and will not disclose your
financial or tax information to anyone outside of CFO without your written
permission except as required by law or regulation. Your permission may be
granted by identifying the parties (e.g. financial advisor, attorney, banker,
etc.) to whom disclosure is permitted below, or by other written correspondence.
CFO further agrees to bind its employees and subcontractors to the terms and
conditions of this Agreement.
 
CLIENT PROVIDED INFORMATION
 
You represent that all information provided to CFO is accurate and complete to
the best of your knowledge. Further, if these services involve tax return
preparation, you represent that unless CFO is otherwise advised in writing or
acts as your business manager, you possess the required supporting documentation
for such tax deductions as travel, entertainment, business gifts, charitable
contributions, automobile usage, etc. CFO is not responsible for any additional
tax, penalties or interest that might result from the lack of documentation for
such deductions upon audit.
 
PROFESSIONAL JUDGMENT
 
CFO will use its professional judgment in applying tax, accounting, or other
rules applicable to this engagement. Wherever there are conflicting, reasonable
interpretations of the rules, we will advise you of the possible positions you
might take and follow the position you request as long as it is consistent with
applicable professional, statutory or regulatory standards. Should the positions
taken result in additional taxes, penalties, fines, interest or any other
damages, we assume no responsibility for such costs.
 
CHANGES OR MODIFICATIONS IN SCOPE OF ENGAGEMENT
 
Should the scope of the engagement change, CFO will prepare a Change Order
letter outlining the necessary changes and the modification of fees. CFO will
not proceed with the modified scope without your prior approval. Fee increases
resulting from Change Orders will be billed immediately and are due upon
receipt.
 
TERMINATION OF ENGAGEMENT
 
Unless otherwise stated in the accompanying engagement letter, this engagement
may be terminated upon thirty (30) days written notice by either party;
provided, however, that these Standard Engagement Terms shall survive the
termination of this engagement.
 
WORK PAPER OWNERSHIP
 
All documents and work papers, including, but not limited to, data in electronic
form, which emanate from the services performed by CFO remain the sole property
of CFO. CFO retains its work papers at its discretion and does not retain
superseded materials.
 
ORIGINAL CLIENT RECORDS
 
Unless otherwise noted in the accompanying engagement letter, you are
responsible to retain original documents as may be necessary to justify reported
revenues, expenses, etc. CFO may choose to retain selected copies of documents
in its work papers.
 
LIMITATIONS ON SCOPE OF ENGAGEMENT AND VERIFICATION OF INFORMATION
 
Unless otherwise stated in the accompanying engagement letter, CFO will not
audit or otherwise verify the information provided by you or third parties. This
engagement cannot be relied upon to disclose errors and irregularities,
including fraud or misappropriation of assets that may exist. However, CFO will
inform you of irregularities that come to its attention, unless they are
inconsequential.
 
INDEMNIFICATION FOR MANAGEMENT MISREPRESENTATION
 
If we incur legal fees as a result of our reliance on any false representation
by you, you agree to reimburse us for all of our legal fees and related costs of
defense.
 
3

--------------------------------------------------------------------------------